UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the month of April, 2009 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) First-Quarter 2009 Results FOR IMMEDIATE RELEASE Highlights Ø Record Net Sales and Operating Segment Income for a first quarter Ø Consolidated Net Sales increased 19.1%, and Operating Segment Income increased 17.7% Ø Television Broadcasting Net Sales increased 4.1%, and its Operating Segment Income margin was 39.2% Ø Sky and Cable and Telecom Net Sales grew 10.8% and 110.3%, respectively Ø Weekday prime-time audience share reached 73.8%, compared with 72.8% in the same quarter the prior year Consolidated Results Mexico City, D.F., April 30, 2009—Grupo Televisa, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “Televisa” or “the Company”), today announced results for first quarter 2009.
